885 F.2d 866Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Respondent,v.Keith Anthony CAMPBELL, Petitioner.
No. 89-8018.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided Sept. 18, 1989.

Keith Anthony Campbell, Petitioner.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith A. Campbell, who is presently incarcerated in a federal prison outside the jurisdiction of this Court, has petitioned this Court for the issuance of a writ of habeas corpus.  28 U.S.C. Sec. 2241.  Campbell attacks his conviction of mail fraud, claiming that his attorney induced him to plead guilty by misadvising him regarding the sentence he would receive, his eligibility for parole, and the prosecutor's silence at sentencing.  He also claims that his sentence was based on inaccurate information in his presentence report and that he has been selectively prosecuted.  Nearly all these claims have been determined adversely to Campbell in the district court, and the district court's determination affirmed on appeal.  See United States v. Campbell, No. 87-7720 (4th Cir.  Mar. 25, 1988) (unpublished);  United States v. Campbell, No. 88-6053 (4th Cir.  Jan. 26, 1989) (unpublished);  United States v. Campbell, No. 88-7225 (4th Cir.  Apr. 7, 1989) (unpublished);  United States v. Campbell, No. 87-7745 (4th Cir.  Apr. 7, 1989) (unpublished).  Thus, although we have the authority, pursuant to 28 U.S.C. Sec. 1631, to transfer this action to a court having jurisdiction--that court being the district court acting under 28 U.S.C. Sec. 2255--we decline to do so in view of the repetitive nature of the claims.


2
Accordingly, we grant leave to proceed in forma pauperis and dismiss the petition.


3
DISMISSED.